Memorandum Opinion. Defendant was charged with the second degree murder of her husband, Hillard Philpots. The trial court sitting without a jury convicted defendant of manslaughter. MCLA § 750.321 (Stat Ann 1954 Rev § 28.553). Defendant appeals as of right and assigns two errors to this Court, each of which relates to the sufficiency of the evidence.
Upon examination of the record, we find no error depriving the defendant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.